Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 2, 2019

                                      No. 04-19-00119-CV

                INFINITY COUNTY MUTUAL INSURANCE COMPANY,
                                  Appellant

                                                 v.

                                       Michael TATSCH,
                                           Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 12977
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER
Sitting:       Luz Elena D. Chapa, Justice
               Irene Rios, Justice
               Beth Watkins, Justice

        Appellee has filed a motion to dismiss this appeal for want of jurisdiction. We order
appellant, Infinity County Mutual Insurance Company, to file a response to the motion to dismiss
with its appellant’s brief, which is due August 13, 2019. If the appellant fails to comply with this
order, this appeal may be dismissed without further notice. See TEX. R. APP. P. 42.3(a), (c).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2019.


                                                      ___________________________________
                                                      Keith E. Hottle,
                                                      Clerk of Court